DETAILED ACTION
This action is pursuant to the claims filed on 07/13/2022. Claims 1-2, 4-12, 14-16, 19-24 are pending. A final action on the merits of claims 1-2, 4-12, 14-16, 19-24 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112 rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a first portion of each connector of the plurality of connectors is configured to electrically couple a respective electrode of the plurality of electrodes to a respective wire … the first portion comprises an attachment portion that is configured to mate with a second portion of a respective connector of the plurality of connectors that is coupled to the respective wire” (emphasis added). It is unclear which connector is being referred to as a “respective connector” in the limitation noted above. The claim recites an attachment portion of the first portion being configured to mate with a second portion of a respective connector. It is unclear if this respective connector is to be interpreted as the same connector (i.e., each connector of the plurality of connectors comprises: a first portion having an attachment portion configured to mate with a second portion) or if the “respective connector” is to be interpreted as a connector(s) distinct from each connector of the plurality of connectors (i.e., each attachment portion of a first portion of a connector of the plurality of connectors is configured to mate with a second portion of a respective second connector). Claim 8 inherits this deficiency.
Claim 16 recites the limitation "wherein the electrode comprises a conductive portion…" It is unclear if “the electrode” refers to a specific electrode of the plurality of electrodes, each of the electrodes of the plurality of electrodes, or an electrode distinct from the plurality of electrodes. For examination purposes, this limitation will be interpreted to read “each electrode of the plurality of electrodes comprises a conductive portion…”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 11, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (U.S. PGPub No. 2018/0338719) in view of Kaib (U.S. PGPub No. 2011/0288605).
Regarding claim 1, Tomita teaches a sensor assembly (assembly of Fig 3), comprising: a substrate (Fig 3 sheet/textile 7); and a plurality of electrodes positioned on a first side of the substrate (sensor 100 with individual electrodes 4), wherein the plurality of electrodes is configured to obtain data indicative of one or more physiological parameters of a patient ([0007, 0010]), each electrode of the plurality of electrodes is configured to be electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit (Fig 2 signal processing circuit unit 6 connected to sensor 100 via wire 5); and each electrode of the plurality of electrodes comprises a conductive portion arranged in a lattice structure (Fig 6 lattice structure 3a on each electrode 4a). Tomita further teaches wherein each electrode is comprises a conductive coupler ([0086] and Fig 6, conductive pattern 3a on lateral surface of each protrusion and surface of sheet used to electrically couple each electrode with the control unit 6 via wire 5 and a connector as disclosed in [0059]).
Tomita fails to teach each electrode of the plurality of electrodes is configured to be separately electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit.
In related prior art, Kaib teaches a similar sensor assembly (Fig 1 electrode system 100) wherein each electrode of the plurality of electrodes (Fig1a electrodes 10a and 10b) is configured to be separately electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit (Fig 1A, each of electrodes 10a and 10b connected to control unit 30 via corresponding wires 15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Tomita in view of Kaib to incorporate the electrodes being configured to be separately electrically coupled to the data acquisition unit to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known coupling mechanism (Tomita, electrodes coupled to control unit 6 via a single wire 5) for another well-known coupling mechanism (Kaib, Fig 1a, electrodes separately coupled to control unit 30) to yield the predictable result of electrically coupling a plurality of electrodes to a data acquisition unit to enable transfer of acquired data.
Regarding claim 2, Tomita further teaches wherein the substrate comprises a textile (Fig 3 cloth 7 and [0066]).
Regarding claim 4, in view of claim 1 above, Tomita further teaches wherein the conductive portion comprises a conductive ink printed onto the substrate or printed onto a film that is laminated onto the substrate ([0078] disclosing printing conductive patterns onto projections 2 of sheet 1).
Regarding claim 11, Tomita/Kaib teaches the assembly of claim 1 as stated above. Tomita further appears to teach wherein a first total area of the conductive portion of the electrode is less than or equal to approximately 90 percent of a second total area of the electrode (Fig 6, conductive portion defined by conductive lattice pattern 3a defining the first total area; second total area is defined by entire surface area of electrode 4a including pattern 3a and openings 8 exposing surface of projection 2a; Examiner notes the conductive pattern 3a clearly appears to occupy less than 90% of the total area of the electrode).
Tomita fails to explicitly teach the first total area of the conductive portion being less than or equal to approximately 90 percent of a second total area of the electrode. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomita to use an area of the conductive portion being less than or equal to approximately 90% of the total area of the electrode as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, Tomita appears to disclose an area of less than 90% the total electrode area and further teaches the advantages of the projection material 2a being exposed through openings 8 is to serve as slip resistance on the body ([0081]).
Regarding claim 19, Tomita teaches a method of manufacturing a sensor assembly, comprising: forming a plurality of electrodes on a first side of a substrate (Fig 3 electrodes 4 is formed on cloth substrate 7), wherein the substrate is a textile (Cloth 7 and [0066]), the plurality of electrodes is configured to obtain data indicative of one or more physiological parameters of a patient ([0007, 0010]), each electrode of the plurality of electrodes is configured to be electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit (Fig 2 signal processing circuit unit 6 connected to sensor 100 via wire 5), and each electrode of the plurality of electrodes comprises a conductive portion arranged in a lattice structure (Fig 6 lattice structure 3a on each electrode 4a [0080]).
Tomita fails to teach each electrode of the plurality of electrodes is configured to be separately electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit.
In related prior art, Kaib teaches a similar sensor assembly (Fig 1 electrode system 100) wherein each electrode of the plurality of electrodes (Fig1a electrodes 10a and 10b) is configured to be separately electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit (Fig 1A, each of electrodes 10a and 10b connected to control unit 30 via corresponding wires 15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Tomita in view of Kaib to incorporate the electrodes being configured to be separately electrically coupled to the data acquisition unit to arrive at the method of claim 19. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known coupling mechanism (Tomita, electrodes coupled to control unit 6 via a single wire 5) for another well-known coupling mechanism (Kaib, Fig 1a, electrodes separately coupled to control unit 30) to yield the predictable result of electrically coupling a plurality of electrodes to a data acquisition unit to enable transfer of acquired data.
Regarding claim 22, in view of the combination of claim 1 above, Tomita further teaches wherein the substrate is sized for an incubator (Fig 3 [0061] cloth 7 defined as sport trousers 7 as shown in Fig 2 which are sized “for an incubator”; examiner notes “sized for an incubator” is functional language directed towards the size of the substrate; in the instant case the substrate 7 of the sport trousers are capable of being placed in an incubator and therefore are “sized for an incubator”).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Kaib, and in further view of Esposito (U.S. PGPub No. 2013/0192071).
Regarding claims 5-6, Tomita/Kaib teaches the device of claim 1 as stated above.
Tomita fails to teach wherein the conductive portion comprises a conductive thread woven into the substrate and wherein the conductive portion comprises a conductive fabric that is coupled to the substrate via an adhesive, a thread, or a fastener.
In related prior art, Esposito teaches a similar sensor assembly wherein a similar conductive portion comprises a conductive thread woven into the substrate ([0013] conductive yarns knitted into substrate layers) and wherein the conductive portion comprises a conductive fabric that is coupled to the substrate via an adhesive, a thread, or a fastener ([0013] conductive yarn knitted into substrate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive portion of Tomita in view of Kaib and Esposito to incorporate the conductive thread and fabric woven into the substrate to respectively arrive at the assemblies of claims 5 and 6. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode contact material (Tomita [0078] printed conductive pattern 3 having elastomer and conductive filling [0082]) for another well-known electrode contact material (Esposito, conductive fabric and yarn [0013]) to yield the predictable result of a conductive portion capable of acquiring a signal from a user.
Claims 7-9, 15-16, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Kaib, and in further view of Totman (U.S. PGPub No. 2014/0135887).
Regarding claims 7-8, Tomita/Kaib teach the assembly of claim 1 as stated above. Tomita further teaches a plurality of connectors (Fig 6 and [0080], lateral sides of projections 2 with patterns 3a function as connectors for each electrodes 4a), wherein the first portion is coupled to the substrate and to the respective electrode (Fig 6, each lateral surface of pattern 3a is either directly or indirectly connected to electrode 4 and substrate 7 of Fig 3). 
As stated above, Kaib teaches wherein each electrode of the plurality of electrodes (Fig1a electrodes 10a and 10b) is configured to be separately electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit via a plurality of connectors (Fig 1A, each of electrodes 10a and 10b connected to control unit 30 via corresponding wires 15; each electrode has connector coupling the electrode 10a/10b to respective wire 15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Tomita in view of Kaib to incorporate a plurality of connectors such that the electrodes are configured to be separately electrically coupled to the data acquisition unit. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known coupling mechanism (Tomita, electrodes coupled to control unit 6 via a single wire 5) for another well-known coupling mechanism (Kaib, Fig 1a, electrodes separately coupled to control unit 30 via corresponding wires) to yield the predictable result of electrically coupling a plurality of electrodes to a data acquisition unit to enable transfer of acquired data.
Tomita/Kaib fails to teach the structure of the connectors wherein a first portion of each connector of the plurality of connectors is configured to electrically couple a respective electrode of the plurality of electrodes to a respective wire, and the first portion comprises an attachment portion that is configured to mate with a second portion of a respective connector of the plurality of connectors that is coupled to the respective wire; wherein the first portion is oriented to expose the attachment portion on a second side of the substrate that is opposite the first side of the substrate.
In related prior art, Totman teaches a similar assembly comprising a similar connector wherein the first portion is coupled to the substrate and to the electrode (Fig 3a eyelet 240 coupled to conductive plate 210 and substrate 205), and the first portion comprises an attachment portion that is configured to mate with a second portion of the connector that is coupled to the wire (eyelet 240 comprises attachment portion 240b that mates with second portion 265); wherein the first portion is oriented to expose the attachment portion on a second side of the substrate that is opposite the first side of the substrate (eyelet 240 exposes 240b on second side of substrate 205). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the connectors and electrodes of Tomita in view of Kaib and Totman to incorporate the connectors of Totman to arrive at the device of claims 7 and 8 respectively. Doing so would be a simple substitution of one wire connector assembly (Tomita, connectors 3a coupling each electrode 4a to a single wire 5 [0059, 0080]) for another well-known wire connector assembly configuration (Totman Fig 3a) to yield the predictable result of electrically connecting a sensor with a data acquisition unit such that the data acquisition unit is enabled to receive data. 
Regarding claim 9, Tomita/Kaib teach the assembly of claim 1 as stated above. Tomita further teaches a plurality of connectors (Fig 6 and [0080], lateral sides of projections 2 with patterns 3a function as connectors for each electrodes 4a), wherein the first portion is coupled to the substrate and to the respective electrode (Fig 6, each lateral surface of pattern 3a is either directly or indirectly connected to electrode 4 and substrate 7 of Fig 3). 
As stated above, Kaib teaches wherein each electrode of the plurality of electrodes (Fig1a electrodes 10a and 10b) is configured to be separately electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit (Fig 1A, each of electrodes 10a and 10b connected to control unit 30 via corresponding wires 15) via a plurality of connector assemblies (Fig 1A each electrode has connector coupling the electrode 10a/10b to respective wire 15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Tomita in view of Kaib to incorporate a plurality of connector assemblies such that the electrodes are configured to be separately electrically coupled to the data acquisition unit. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known coupling mechanism (Tomita, electrodes coupled to control unit 6 via a single wire 5) for another well-known coupling mechanism (Kaib, Fig 1a, electrodes separately coupled to control unit 30 via corresponding wires) to yield the predictable result of electrically coupling a plurality of electrodes to a data acquisition unit to enable transfer of acquired data.
Tomita/Kaib is silent to the specific structure of the first portion of the connector.
In related prior art, Totman teaches a similar assembly comprising a connector assembly configured to electrically couple the electrode to a wire (Fig 3b eyelet 240 and connector 265 connected to wire 235), wherein the connector assembly comprises: a conductor positioned on a second side of the substrate that is opposite the first side of the substrate (Fig 3b flange 240c); a first connector that electrically couples the electrode to the conductor (eyelet 240b connects conductive plate 210 to connector flange 240c); and a first portion of a second connector that is configured to electrically couple the conductor to the wire (Fig 3b ring terminal 270, [0057]), wherein the first portion is coupled to the substrate and to the conductor (Fig 3b, ring terminal 270 is coupled to conductor 240c and substrate 205), the first portion comprises an attachment portion that is configured to mate with a second portion of the second connector that is coupled to the wire (connector 265 is mated with opening of ring terminal 270), and the first portion is oriented to expose the attachment portion on the second side of the substrate (Fig 3b opening of ring terminal 270 is exposed on second (bottom) side of substrate 205). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors and electrodes of Tomita in view of Totman to incorporate the connector of Totman to arrive at the device of claim 9. Doing so would be a simple substitution of one wire connector assembly configuration ((Tomita, connectors 3a coupling each electrode 4a to a single wire 5 [0059, 0080]) for another well-known wire connector assembly configuration (Totman Fig 3b) to yield the predictable result of electrically connecting a sensor with a data acquisition unit such that the data acquisition unit is enabled to receive data.
Regarding claim 15, Tomita teaches a sensor assembly (assembly of Fig 2), comprising: a substrate comprising a textile (Fig 3 cloth 7); a plurality of electrodes positioned on a first side of the substrate (sensor 100 with individual electrodes 4), wherein the plurality of electrodes is configured to obtain data indicative of one or more physiological parameters of a patient ([0007, 0010]); wherein each electrode of the plurality of electrodes is configured to be electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit (Fig 2 signal processing circuit unit 6 connected to sensor 100 via wire 5); and an attachment portion configured to mate with a corresponding attachment portion of a wire to enable transfer of the data to a data acquisition unit and coupled to a respective electrode of the plurality of electrodes (Fig 2 lateral surfaces of conductive pattern 3 attaches to each electrode to wire 5 which attaches  to processing circuit unit 6; [0059] disclosing sensor 100 being connected to unit 6 via wire 5, thus having an attachment portion).
Tomita fails to teach each electrode of the plurality of electrodes is configured to be separately electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit.
In related prior art, Kaib teaches a similar sensor assembly (Fig 1 electrode system 100) wherein each electrode of the plurality of electrodes (Fig1a electrodes 10a and 10b) is configured to be separately electrically coupled to a data acquisition unit to enable transfer of the data to the data acquisition unit (Fig 1A, each of electrodes 10a and 10b connected to control unit 30 via corresponding wires 15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes and attachment portion of Tomita in view of Kaib to incorporate the electrodes being configured to be separately electrically coupled to the data acquisition unit via a plurality of respective attachment portions. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known coupling mechanism (Tomita, electrodes coupled to control unit 6 via a single wire 5) for another well-known coupling mechanism (Kaib, Fig 1a, electrodes separately coupled to control unit 30) to yield the predictable result of electrically coupling a plurality of electrodes to a data acquisition unit to enable transfer of acquired data.
Tomita/Kaib is silent to the details of the attachment portions and respective wires.
Totman teaches a similar assembly comprising an attachment portion configured to mate with a corresponding second attachment portion of a respective wire to enable transfer of the data to a data acquisition unit (Fig 3b eyelet 240 configured to mate with connector 265 of wire 235), wherein the attachment portion is oriented relative to the substrate to be exposed on a second side of the substrate that is opposite the first side of the substrate (Fig 3b, eyelet portion 240b is exposed on second side of substrate 205 through at least aperture ring 270). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes and connectors of Tomita in view of Kaib and Totman to incorporate a respective attachment portion and wire of Totman to each corresponding electrode to arrive at the device of claim 15. Doing so would be a simple substitution of one wire connector assembly configuration ((Tomita, connectors 3a coupling each electrode 4a to a single wire 5 [0059, 0080]) for another well-known wire connector assembly configuration (Totman Fig 3b) to yield the predictable result of electrically connecting a sensor with a data acquisition unit such that the data acquisition unit is enabled to receive data.
Regarding claim 16, in view of the combination of claim 15 above, Tomita further teaches the electrode comprises a conductive portion arranged in a lattice structure (Fig 6 lattice structure 3a on each electrode 4a).
Regarding claim 20, Tomita teaches the method of claim 19 as stated above. Tomita further teaches coupling a respective first attachment portion to a respective electrode of the plurality of electrodes (Fig 2 and [0059] disclosing a connector), wherein the respective first attachment portion is configured to mate with a respective second attachment portion of a wire to enable transfer of the data to a data acquisition unit ([0059] and Fig 2, connector connects wire 5 to sensor 100 and processing unit 6, connector necessarily has attachment portion to connect to corresponding attachment portion of wire).
Tomita is silent to the structure of the connector and fails to explicitly teach coupling the respective first attachment portion to substrate, the respective first attachment portion is configured to mate with a respective second attachment portion of a wire and the respective first attachment portion is oriented relative to the substrate to be exposed on a second side of the substrate that is opposite the first side of the substrate.
In related prior art, Kaib teaches a similar sensor assembly (Fig 1 electrode system 100) wherein a respective first attachment portion is configured to mate with a respective second attachment portion of a respective wire (Fig1a electrodes 10a and 10b, first attachment portion of electrodes 10a/10b connecting to respective wires 15 which have attachment portion connecting to control unit 30) to enable transfer of the data to the data acquisition unit (Fig 1A, each of electrodes 10a and 10b connected to control unit 30 via corresponding wires 15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes and attachment portion of Tomita in view of Kaib to incorporate the electrodes being configured to be separately electrically coupled to the data acquisition unit via a plurality of respective attachment portions and wires. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known coupling mechanism (Tomita, electrodes coupled to control unit 6 via a single wire 5) for another well-known coupling mechanism (Kaib, Fig 1a, electrodes separately coupled to control unit 30) to yield the predictable result of electrically coupling a plurality of electrodes to a data acquisition unit to enable transfer of acquired data.
Totman teaches a similar assembly coupling an attachment portion to the substrate (Fig 3b, eyelet 240 interpreted as attachment portion), wherein the attachment portion is configured to mate with a corresponding attachment portion of a wire to enable transfer of the data to a data acquisition unit (Fig 3a-b, eyelet 240 attaches to connector 265 of wire 235 to communicate with external circuit as disclosed in [0047]), and the attachment portion is oriented relative to the substrate to be exposed on a second side of the substrate that is opposite the first side of the substrate (Fig 3b, eyelet portion 240b is exposed at second side of substrate 205).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors and electrodes of Tomita in view of Kaib and Totman to incorporate the connector of Totman to each electrode to arrive at the method of claim 20. Doing so would be a simple substitution of one wire connector (Tomita, wire and connector [0059]) for another well-known wire connector configuration (Totman Fig 3a comprising multiple attachment portions) to yield the predictable result of electrically connecting a sensor with a processing unit.
Regarding claim 24, in view of the combination of claim 15 above, Tomita further teaches wherein the plurality of electrodes directly contacts the textile (Figs 3-4, electrodes of biological sensor 100 directly contact textile 7; interior of each projection 2 of each electrode 4 contacts the cloth 7).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Kaib, in view of Greene (U.S. PGPub No. 2010/0036230), and in view of Sadlier (U.S. PGPub No. 2010/0049077).
Regarding claim 10, Tomita/Kaib teaches the assembly of claim 1 as stated above. Tomita further teaches the plurality of electrodes are arranged in parallel lines (Fig 6 electrodes arranged in parallel lines), and wherein the shapes of the electrode may be any shape and are not limited by the examples in the disclosure ([0006 and 0056]).
Tomita fails to explicitly teach wherein each electrode comprises a rectangular shape, has a length between approximately 5 to 15 centimeters (cm), has a width between approximately 0.5 to 1 cm, and are spaced apart from one another by approximately 0.5 to 1.5 centimeters.
In related prior art, Greene teaches a similar assembly wherein the electrode and one or more additional electrodes each comprise a rectangular shape (Fig 4 electrodes 50 are rectangular) and are spaced apart from one another by approximately 0.5 to 1.5 centimeters ([0050] distance separated by less than 2.5 cm (25,000 microns)). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomita in view of Greene to use a spacing distance of approximately 0.5 to 1.5 cm as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the electrodes of Tomita in view of Greene to incorporate the rectangular shape, since applicant has not disclosed that the rectangular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any shape.
Tomita/Greene fail to teach the electrodes having a length between approximately 5 to 15 centimeters (cm), have a width between approximately 0.5 to 1.
In related prior art, Sadleir teaches similar rectangular electrode contact areas comprising a length of 7.5 to 10 cm and a width of 0.5 to 2.5 cm ([0044]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomita in view of Greene and Sadleir to use an electrode length between 5 and 15 cm and a width between 0.5 and 2.5 cm as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Kaib, and in further view of Stone (U.S. PGPub No. 2017/0303810).
Regarding claim 12, Tomita/Kaib teaches the assembly of claim 1 as stated above. 
Tomita fails to teach a pressure sensor, a temperature sensor, an accelerometer, or any combination thereof, coupled to the first side of the substrate.
In related prior art, Stone teaches a similar assembly wherein a pressure sensor, a temperature sensor, an accelerometer, or any combination thereof, coupled to the first side of the substrate ([0074, 0101] temperature sensor may be provided). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Tomita in view of Kaib and Stone to incorporate a temperature sensor on the first side of the substrate to arrive at the assembly of claim 12. Doing so would be obvious to one of ordinary skill in the art as it is well-known to use additional physiological sensors, such as a temperature sensor, to acquire additional physiological parameters of a user ([0074]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Kaib, and in further view of Chang (U.S. PGPub No. 2008/0009754).
Regarding claim 14, Tomita/Kaib teaches the assembly of claim 1 as stated above.
Tomita fails to teach one or more markers formed on the substrate to indicate an appropriate placement of a head of the patient, a torso of the patient, or both, relative to the electrode.
In related prior art, Chang teaches a similar sensor assembly wherein one or more markers formed on the substrate to indicate where a head of the patient, a torso of the patient, or both should be placed on the sensor assembly so that the electrodes are located in an appropriate place relative to the patient (Fig 1 markers 132, 130, and 128 are located on substrate of patch 106 to indicate an appropriate placement of torso relative to the electrodes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Tomito in view of Kaib and Chang to incorporate the positional markers to arrive at the device of claim 14. Doing so would be obvious to one of ordinary skill in the art to advantageously provide a user with positional markers to aid in placement of the device on the user.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Kaib as applied to claim 1, and in further view of Longinotti-Buitoni (U.S. PGPub No. 2015/0250420).
Regarding claim 21, Tomita/Kaib teach the device of claim 1 as stated above.
Tomita fails to teach a plurality of protrusions positioned on a second side of the substrate that is opposite the first side of the substrate, wherein the plurality of protrusions is vertically aligned with the plurality of electrodes and is configured to push the plurality of electrodes into a skin of the patient when the patient is placed on the sensor assembly.
In related prior art, Longinotti-Buitoni teaches a similar sensor assembly comprising a plurality of protrusions positioned on a second side of the substrate that is opposite the first side of the substrate (Fig 18C-G and [0241]; support structure 1805 comprising a plurality of protrusions as shown in in Figs 18F-G configured to be located on second side of substrate; examiner notes plurality of protrusions interpreted as the three protruding sides of the member 1805), wherein the plurality of protrusions is vertically aligned with the plurality of electrodes and is configured to push the plurality of electrodes into a skin of the patient when the patient is placed on the sensor assembly ([0241] disclosing protrusions of support structure 1805 being configured to be vertically aligned with electrodes to assist in maintaining contact of electrodes with skin). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tomita in view of Kaib and Longinotti-Buitoni to incorporate the support structure of Longinotti-Buitoni comprising the plurality of protrusions vertically aligned with the plurality of electrodes to arrive at the device of claim 21. Providing the support member 1805 of Longinotti-Buitoni would advantageously further assist in holding the electrodes integrated within the device of Tomita against the skin in the proper locations ([0241]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Kaib as applied to claim 1, and in further view of Russell (U.S. PGPub No. 2011/0184270).
Regarding claim 23, in view of the combination of claim 1 above, Kaib further teaches a plurality of fasteners configured to fasten the sensor assembly to a patient supporting surface ([0065] disclosing alternative use of hook-and-loop fastener or sewing electrodes into patient supporting surface; [0072] disclosing use of multiple hook-and-loop fasteners to secure electrodes to patient supporting surface of garments).
In related prior art, Russell teaches a similar sensor assembly, wherein a plurality of fasteners positioned on a second side of the substrate that is opposite the first of the substrate (Fig 1, straps 3a/3b and connectors 6b on second (outer) side of substrate), wherein the plurality of fasteners is configured to fasten the sensor assembly to a patient supporting surface ([0022] adjustment straps 3a are used to fasten sensor assembly 2 to garment 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate and patient supporting surface of Tomita in view of Kaib and Russell to incorporate the fasteners on an exterior of the substrate to fasten the sensor assembly to the patient supporting surface to arrive at the device of claim 23. Doing so would be obvious to one of ordinary skill in the art to advantageously provide a user with the option to further tighten the sensor assembly to the patient supporting surface to a desired comfort and pressure by the user ([0022]).
Response to Arguments
Applicant’s arguments, see remarks, filed 07/13/2022, with respect to the rejection(s) of claim(s) 1-2, 4-12, 14-16, 19-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the Kaib reference disclosing separately electrically coupling a plurality of electrodes to a data acquisition unit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794